Exhibit 10.29
 
 
SEVERANCE AGREEMENT
 
THIS AGREEMENT is dated as of November 7, 2006.
 
BETWEEN:
 
WESTERN GOLDFIELDS (CANADA) INC., a corporation incorporated under the laws of
the Province of Ontario (hereinafter called the "Corporation")


OF THE FIRST PART


- and -


RANDALL OLIPHANT (hereinafter called the "Executive")
 
OF THE SECOND PART
 
WHEREAS the Executive is an employee of the Corporation and is considered by the
Board of Directors of the Corporation to be a valued employee that has devoted
his ability, time, effort and energy to the affairs of the Corporation;


AND WHEREAS the Corporation considers the continuance of a sound and vital
management to be essential to protecting and enhancing the best interests of the
Corporation and its shareholders;
 
AND WHEREAS the Corporation desires to assure itself of retaining the services
of the Executive (including his services without distraction by uncertainties
and risks in the event of a proposed change of control of the Corporation) and
to reward the Executive for his valuable, dedicated service to the Corporation,
should his service terminate under the circumstances hereinafter described;
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants herein contained and in consideration of the Executive remaining in
the employment of the Corporation at the present time, it is hereby agreed as
follows:


1.
Definitions

 
(a)
"Agreement" means this Agreement as amended from time to time;



(b)
"Annual Compensation" shall mean an amount equal to Executive's annual base
salary at the annual rate in effect at his Date of Termination, the Target Bonus
plus all benefits, quantified as 10% of the Executive's annual base salary, paid
or payable.

 

--------------------------------------------------------------------------------


 
- 2 -
 
(c)
“Board of Directors” means the board of directors of the Corporation as at the
date of this Agreement.



(d)
“Cause” shall mean termination of Executive’s employment by the Corporation or
any subsidiary thereof or successor thereto, by reason of Executive’s:



(i)
gross negligence in the performance of his duties;



(ii)
wilful and continued failure to substantially perform his duties determined on a
historic basis prior to a Change of Control with the Corporation;



(iii)
wilful engagement in conduct which is materially injurious to the Corporation or
its subsidiaries (monetarily or otherwise); or



(iv)
conviction of a criminal offence involving moral turpitude.



For purposes of this subparagraph 1(d) no act, or failure to act, on Executive’s
part shall be considered “wilful” unless done intentionally, or intentionally
omitted by Executive not in good faith and without reasonable belief that his
action or omission was in the best interests of the Corporation.


(e)
“Change of Control” means the occurrence of any one or more of the following
events:

 
(i)
the Corporation shall not be the surviving entity in a merger, amalgamation or
other reorganization (or survives only as a subsidiary of an entity other than a
previously wholly-owned subsidiary of the Corporation);

 
(ii)
the Corporation sells, leases or exchanges greater than 35% of its assets to any
other person or entity (other than a wholly-owned subsidiary of the
Corporation);



(iii)
the Corporation is to be dissolved and liquidated;



(iv)
any person, entity or group of persons or entities acting jointly or in concert
acquires or gains ownership or control (including, without limitation, the power
to vote) more than 35% of the Corporation’s outstanding voting securities; or



(v)
as a result of or in connection with: (A) the contested election of directors,
or; (B) a transaction referred to in subparagraph 1(e)(i) above, the persons who
were directors of the Corporation before such election shall cease to constitute
a majority of the Board of Directors.

 

--------------------------------------------------------------------------------


 
- 3 -
 
(f)
“Date of Termination” means:

 
(i)
if Executive’s employment is terminated by the Executive following a Triggering
Event, the date specified in the Notice of Termination provided by the Executive
to the Corporation; and

 
(ii)
if Executive’s employment is terminated for any other reason, the date specified
in the Notice of Termination provided by the Corporation to the Executive, and
shall mean termination from active employment, and shall not include any notice
period.



(g)
“Disability” means incapacity due to physical or mental illness, which shall
have caused Executive to have been absent from, or unable to perform, the
Executive’s duties with the Corporation on a full-time basis for six consecutive
months.



(h)
“Notice of Termination” shall mean notice which shall indicate the specific
termination provisions in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provisions so indicated.



(i)
“Severance Amount” shall mean an amount equal to 2 times the Executive’s Annual
Compensation.



(j)
“Target Bonus” shall mean an amount equal to the previous year’s bonus granted
to the Executive, but shall not exceed 25% of the Executive’s annual base
salary.

 
(j)
“Triggering Event” means any one of the following events which occurs without
the express agreement in writing of the Executive:

 
(i)
a material adverse change in the salary or benefits of the Executive as they
exist immediately prior to the Change of Control;



(ii)
a removal of the designation of Chairman in the title of the Executive
immediately prior to the Change of Control or a material adverse change in the
responsibilities, duties, powers, rights and discretion associated with such
title;

 
(iii)
a change in the person or body to whom the Executive reports immediately prior
to the Change of Control, except if such person or body is of equivalent rank or
stature or such change is as a result of the resignation or removal of such
person or the persons comprising such body, as the case may be, provided that
this shall not include a change resulting from a promotion in the normal course
of business; or



(iv)
a change in the location at which the Executive is regularly required
immediately prior to the Change of Control to carry out the terms of his
employment with the Corporation, which is of a distance greater than 50
kilometers from the City of Toronto, unless the terms of employment of the
Executive include the obligation to receive geographic transfers from time to
time in the normal course of business, or unless the Executive consents to the
change.

 

--------------------------------------------------------------------------------


 
- 4 -
 
2.
Term

 
The term of this Agreement shall commence on the date hereof and continue for an
indefinite term.


3.
Termination of Employment



(a)
Termination by the Corporation Without Cause. The Corporation shall be entitled
to terminate Executive’s employment at any time without Cause by giving the
Executive a one-time payment equal to the Executive’s Annual Compensation, plus
an additional one months’ worth of Annual Compensation for each completed year
of employment to a maximum of 18 months Annual Compensation. Such lump sum cash
payment is payable on or before the fifth day following the Date of Termination.
In addition, subject to the receipt of all necessary regulatory approvals, the
Corporation shall permit any vested options to purchase common shares in the
capital of the Corporation held by Executives to be exercisable for 6 months
after the Date of Termination. All options that have not vested shall expire
upon the Date of Termination. In the event of termination of Executive’s
employment without Cause, rights and benefits of Executive under executive
benefit plans and programs of the Corporation, unless prohibited by the relevant
plan, will be continued for a twelve-month period.



(b)
Termination by the Corporation for Cause. The Corporation shall be entitled to
terminate the Executive’s employment at any time for Cause without notice and
without any payment in lieu of notice. In the event of a termination of
Executive’s employment for Cause, the Corporation’s obligations hereunder shall
immediately cease and terminate and the Executive shall be immediately relieved
of the Executive’s position and responsibilities, and in such an event there
will be no continued salary payments by the Corporation to the Executive and any
rights and benefits of Executive under executive benefit plans and programs
(including medical and dental insurance) will terminate as of the Date of
Termination in accordance with the terms of such plans and programs. Upon the
Date of Termination all vested options to purchase common shares in the Capital
of the Corporation held by the Executive shall be cancelled, and all unvested
options shall expire.

 
(c)
Termination Due to Disability. The Corporation shall be entitled to terminate
the Executive’s employment at any time due to the Disability of the Executive,
provided that such Disability has not occurred in the execution of the business
of the Corporation. In the event of a termination of Executive’s employment due
to Disability, the Executive shall be entitled to receive compensation equal to
the Executive’s Annual Compensation for the first year after the Date of
Termination, whereafter the Executive shall be entitled to receive such
compensation, if any, as may be determined by the Corporation, within the
Corporation’s discretion. All options shall be deemed cancelled and expired upon
the Date of Termination, unless the Corporation, acting within its discretion,
decides otherwise.

 

--------------------------------------------------------------------------------


 
- 5 -
 
(d)
Termination following a Change of Control. If, following a Change of Control,
the Corporation shall terminate Executive’s employment other than for death,
Disability or Cause, within 18 months after the date upon which a Change of
Control occurs, or if Executive shall terminate his employment within 6 months
following a Triggering Event, then the Executive shall be entitled to the
following:

 
(i)
Salary and Benefits. The Corporation shall pay Executive a lump sum cash payment
in an amount equal to the Severance Amount on or before the fifth day following
the Date of Termination;

 
(ii)
Equity Based Compensation. Subject to the receipt of all necessary regulatory
approvals, the Corporation shall cause any and all outstanding options or other
securities or rights to acquire share in the Corporation to purchase common
shares in the capital of the Corporation held by Executive will vest and become
immediately exercisable in full and not to lapse until the expiry of their
original term; and

 
(iii)
Legal Fees. The Corporation shall pay all reasonable legal fees and expenses
incurred by Executive as a result of such termination (including all such fees
and expenses, if any, incurred in contesting or disputing such termination or in
seeking to obtain or enforce any right or benefit provided by this Agreement)
promptly, from time to time, at Executive’s request, as such fees and expenses
are incurred.

 
4.
General

 
(a)
Amounts herein not subject to mitigation

 
Executive shall not be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under any provision of this Agreement and
the obtaining of any such other employment shall in no event effect any
reduction of the Corporation’s obligations to make (or cause to be made), the
payments and arrangements required to be made under this Agreement.
 
(b)
Successors

 
This Agreement shall be binding upon and enure to the benefit of the Corporation
and any successor of the Corporation, by merger or otherwise. This Agreement
shall also be binding upon and enure to the benefit of Executive, his heirs and
personal representatives of his estate.
 

--------------------------------------------------------------------------------


 
- 6 -
 
(c)
Severability

 
Any provision in this Agreement which is prohibited or unenforceable in any
jurisdiction by reason of applicable law shall, as to such jurisdiction, be in
effect only to the extent of such prohibition or unenforceability without
invalidating or effecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
(d)
Time

 
Time shall be of the essence of this Agreement.
 
(e)
Currency

 
All of the sums of money referred to in this Agreement shall mean Canadian
funds.
 
(f)
Governing Law

 
This Agreement shall be governed and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.
 
(g)
Entire Agreement

 
This Agreement constitutes the entire agreement and understanding between and
among the parties hereto with respect to the subject matter hereof and
supersedes any prior agreement, representation or understanding with respect
thereto.
 
(h)
Amendments

 
This Agreement may not be modified, amended, altered or supplemented except upon
the execution and delivery of a written agreement executed by all of the parties
hereto.


(i)
Independent Advice



The Executive acknowledges having been advised that he is entitled to obtain
independent legal advice with respect hereto prior to executing this Agreement.
 

--------------------------------------------------------------------------------


 
- 7 -
 
(j)
Release of Claims

 
Notwithstanding any other provisions contained in this Agreement, the
Corporation shall require, as a condition precedent to the payment of the
Severance Payments to the Executive, that the Executive execute, after his last
day of employment by the Corporation, a release and covenant in favor of the
Corporation and its stockholders, officers, employees, directors and affiliates
in a form appended hereto as Exhibit “A”. If the Executive fails to provide the
required release and covenant, or within seven days following its delivery to
the Corporation revokes the required release and covenant, and the Corporation
has not alleged just cause for termination or denied a Change in Control, the
sole obligation of the Corporation to the Executive under this Agreement shall
be the payment of the equivalent of two weeks salary calculated as at the time
of termination.
 
(k)
Plural and Gender:

 
Whenever used in this Agreement, words importing the singular number only shall
include the plural and vice versa and words importing the masculine gender shall
include the feminine gender.
 
(l)
Notices

 
Any notice, request, consent, agreement or approval which may or is required to
be given pursuant to this Agreement, shall be in writing and shall be
sufficiently given or made if delivered or telecopied in the case of :
  
(i)
the Corporation, addressed as follows:



Western Goldfields (Canada) Inc.
2 Bloor Street West
Suite 2102, P.O. Box 110
Toronto, Ontario
M4W 3E2


Attention: President and Chief Executive Officer


Telephone:
(416) 324-6000

Telecopier:
(416) 324-9494



(ii)
the Executive (by delivery only), addressed as follows:



Randall Oliphant
230 St. Leonard’s Avenue
Toronto, Ontario
M4N 1K7


Telephone:
(416) 324-6001 (b)

(416) 545-0070 (h)
 
or to such other address as the relevant party may from time to time advise by
notice in writing given pursuant to this section. The date of receipt of any
such notice, request, consent, agreement or approval shall be deemed to be the
date of delivery or telecopy (if during normal business hours or, if not, the
next business day).
 

--------------------------------------------------------------------------------


 
- 8 -
 
(j)
Counterparts



This Agreement may be executed in one or more counterparts which together shall
be deemed to constitute one valid and binding agreement and delivery of the
counterparts may be effected by means of a telecopied transmission.
 

   
WESTERN GOLDFIELDS (CANADA) INC.
                   
Per: 
/s/ Brian Penny
       
SIGNED, SEALED AND DELIVERED
 
)
 
in the presence of
 
)
     
)
 
/s/ Karen Dietrich
 
)
)
)
/s/ Randall Oliphant
Witness
 
)
RANDALL OLIPHANT

 

--------------------------------------------------------------------------------


 
RELEASE
 
Randall Oliphant (hereinafter called the “Releasor”), which term includes heirs,
executors, administrators, successors and assigns, in consideration of the
payments from Western Goldfields (Canada) Inc. (hereinafter called the
“Releasee”), as described in the Severance Agreement (attached) dated November
*, 2006, the sufficiency of which is hereby expressly acknowledged, hereby
releases and forever discharges the Releasee, which term includes officers,
directors, agents, employees, members, successors and assigns and all related
and affiliated organizations and their officers, directors, agents, employees,
members, shareholders, successors and assigns, of and from all manner of action,
causes of action, claims or demands which the Releasor had, now has, or
hereafter may have, regarding any matters existing as of the date hereof,
including without limitation any claims arising out of the Releasor’s employment
or the termination of that employment with the Releasee.
 
The Releasor hereby specifically covenants, represents and warrants to the
Releasee that the Releasor has no further claims against the Releasee for or
arising out of the Releasor’s employment with the Releasee or the termination of
such employment, including without limiting the generality of the foregoing, any
claims for pay, notice of termination, pay in lieu of such notice, severance
pay, expenses, bonus, commission, overtime pay, interest, benefits and/or
vacation pay and specifically including any claim under The Workplace Safety and
Insurance Act, The Ontario Human Rights Code, The Employment Standards Act 2000,
and in particular payments for “severance”, “notice” and “termination pay” under
that Act’s sections 57 and 64, or other similar legislation, or the common law.
In the event that the Releasor should make hereafter any claim or demand or
commence or threaten to commence any action, proceeding or make any claim
against the Releasee in respect of any matter contemplated by this release, this
document may be raised as an estoppel and complete bar to any such claim,
demand, action, proceeding or complaint.
 
And for the consideration above, the Releasor further covenants and agrees to
save harmless and indemnify the Releasee from and against all claims, charges,
taxes or penalties and demands which may be made by the Minister of National
Revenue requiring the Releasee to pay income tax under the Income Tax Act
(Canada) in respect of income tax payable by the Releasor in excess of the
income tax previously withheld; and in respect of any and all claims, charges,
taxes, or penalties and demands which may be made on behalf of or related to the
Employment Insurance Commission or the Canada Pension Commission under the
applicable Statutes and Regulations.
 

--------------------------------------------------------------------------------


 
- 10 -
 
It is an express term of this release that the settlement herein is
confidential, and the Releasor hereby covenants, represents and warrants that
the Releasor will not reveal the terms of this settlement or release to any
person other than the Releasor’s immediate family, legal or financial advisors.
 
The Releasor acknowledges having read and understood the above release and has
had the opportunity to obtain independent legal advice with respect thereto and
understands that it contains a full and final release of all claims against the
Releasee relating to the Releasor’s employment or termination of such employment
and there is no admission of liability on the part of the Releasee, and that
such liability is denied.
 
IN WITNESS WHEREOF, the Releasor has duly executed this Release this 7th day of
November, 2006.
 
WITNESS:
 
)
     
)
      )   
   
 
)
   
   
 
RANDALL OLIPHANT

 

--------------------------------------------------------------------------------

